DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 16, and 26 each require at least an electronic monitoring and protection system, comprising: at least one processor; at least one memory coupled to the at least one processor, the memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the system to: for each user of a plurality of users: electronically receive an indication from the user granting permission to one or more servers to access security data including one or more of audio security data and video security data resulting from monitoring of an area by at least one respective monitoring device associated with the user; based on the received indication, electronically receive the security data from the at least one respective monitoring device associated with the user; and electronically receive an indication from the user identifying at least one person to be protected by the electronic monitoring and protection system; electronically identify one or more subjects and one or more characteristics of the one or more subjects based on received security data from respective monitoring devices of different users of the plurality of users; electronically assign a danger index to each of the identified one or more subjects based on the one or more characteristics of the one or more subjects; electronically modify the danger index of each of the one or more subjects as new security data from respective monitoring devices of different users of the plurality of users are received; electronically determine, based on one or more of: the received security data received from respective monitoring devices of different users of the plurality of users and the new security data from respective monitoring devices of different users, an interaction is occurring or has occurred between the one or more subjects and the at least one person to be protected by the electronic monitoring and protection system; electronically determine a threat level for the at least one person to be protected based on the danger index assigned to the one or more subjects and the interaction between the one or more subjects and the at least one person to be protected by the electronic monitoring an protection system; and electronically initiate an action when the threat level has exceeded a predetermined threshold for the at least one person to be protected by the electronic monitoring and protection system.
The prior arts on record teach the following: an electronic monitoring and protection system, comprising: at least one processor; at least one memory coupled to the at least one processor, the memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the system to: for each user of a plurality of users: electronically identify one or more subjects and one or more characteristics of the one or more subjects based on received security data from respective monitoring devices of different users of the plurality of users; electronically assign a danger index to each of the identified one or more subjects based on the one or more characteristics of the one or more subjects; electronically modify the danger index of each of the one or more subjects as new security data from respective monitoring devices of different users of the plurality of users are received; electronically determine, based on one or more of: the received security data received from respective monitoring devices of different users of the plurality of users and the new security data from respective monitoring devices of different users, an interaction is occurring or has occurred between the one or more subjects and the at least one person to be protected by the electronic monitoring and protection system; electronically initiate an action when the threat level has exceeded a predetermined threshold for the at least one person to be protected by the electronic monitoring and protection system.
However, none of the prior arts disclose electronically receive an indication from the user granting permission to one or more servers to access security data including one or more of audio security data and video security data resulting from monitoring of an area by at least one respective monitoring device associated with the user; based on the received indication, electronically receive the security data from the at least one respective monitoring device associated with the user; and electronically receive an indication from the user identifying at least one person to be protected by the electronic monitoring and protection system; electronically determine a threat level for the at least one person to be protected based on the danger index assigned to the one or more subjects and the interaction between the one or more subjects and the at least one person to be protected by the electronic monitoring an protection system; and in combination with the other features as stated in claims 1, 16, and 26. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426